DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants Remarks and amendments to claim 1, 14, 18 and 27 and adding new claims 45 and 46 filed February 28, 2022 is acknowledged.  Claims 31-32, 35, 37, 39-40, 43 were previously withdrawn as directed to non-elected subject matter.  Accordingly claims 1-3, 8, 10, 14, 18, 20, 23, 27, 30, 45 and 46 are examined herein.  
Previous rejections of claims 14 and 27 under 112(d) have been overcome by amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paula Borden on March 20, 2022.
The application has been amended as follows: 
	31.-32. (Cancelled)
	35. (Cancelled)
	37. (Cancelled)
	39.-40. (Cancelled)
	43. (Cancelled)

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 	
The closest prior art is described in the previous office action mailed November 30, 2021.   Laughery and Ainley describe methods of gene editing using salmon sperm DNA, which is linear double stranded nonhomologous DNA.  Laughery or Ainley do not teach or suggest the use of linear nonhomologous single stranded DNA in a method of editing genomic DNA in a eukaryotic cell.  Although salmon sperm can be denatured to make it ssDNA, neither Laughery or Ainley indicate that the salmon sperm is denatured.  Furthermore, all searches for “denatured salmon sperm” indicated its use in hybridization techniques like Southern analysis, and not in methods of gene editing.  
Other close prior art, for instance Miura (Miura et al., Scientific Reports (2015) 5:12799), teaches the use of linear single stranded DNA to be used as a donor to edit a genome via homologous recombination.  In this case, the linear ssDNA contains regions of homology to the target region and there is no teaching or suggestion to use linear ssDNA without regions of homology.
	Gene editing methods that add nonhomologous single-stranded RNA to mediate RNAi knockdown of an endogenous gene product have also been described (e.g., Robert et al., Genome Medicine (2015) 7:93).  However, these methods either transfect cells with single stranded RNA or an shRNA expression plasmid (i.e., circular dsDNA).  They do not teach or suggest adding the shRNA as a single stranded linear DNA.  
Finally, “activatable” or “protected” guide RNA used in gene editing can be “triggered” by the addition of linear single stranded nucleic acids.  The earliest reference using “triggering” single stranded nucleic acids is Liu (US 20150071901 A1; published March 12, 2015).  However, Liu describes using endogenous mRNAs or endogenous genomic DNA sequences to trigger the guide RNAs, and does not teach or suggest introducing into a cell an exogenous linear ssDNA to activate the guide RNA (See Figures 2C-D and 3C-D).  Jacobson (WO 2015168404, published November 5, 2015) also describes toe-hold gated guide RNAs; however, Jacobson only contemplates using linear single stranded nonhomologous RNA as the triggering nucleic acid and only describes an in vitro assay ([00104]).   Zhang (WO 2016094867A1, published June 16, 2016, effectively filed December 24, 2014) describes protected guide RNAs that can be activated by adding an “input” DNA, which hybridizes to the guide RNA (Figure 19).  However, Zhang does not describe any characteristics of the “input DNA” or teach or suggest a method using the input DNA for editing genomic DNA in a cell.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636